Citation Nr: 0022505	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-17 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a cervical spine disorder.

3.  Entitlement to an initial compensable evaluation for 
hemorrhoids.

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae.

5.  Entitlement to an initial evaluation in excess of 10 
percent for glaucoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1971 to July 
1995.

This matter comes before the Board of Veterans' Affairs 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona in March 1996 and October 1999.  

In his March 1997 Substantive Appeal, the veteran requested a 
VA hearing before a local hearing officer.  He was scheduled 
for such a hearing in June 1997 but failed to appear for that 
hearing.

The veteran's claim of entitlement to an initial evaluation 
in excess of 10 percent for glaucoma will be addressed in the 
REMAND section of this decision.  The veteran has also 
initiated appeals regarding the issues of entitlement to 
increased evaluations for residuals of a right fifth finger 
injury and a right knee disorder.  These matters will also be 
addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's right knee disorder is manifested by 
minimal crepitus, flexion limited to 125 degrees, and pain 
with movement.

3.  The veteran's cervical spine disorder is manifested by 
mild limitation of motion, albeit with pain on motion.

4.  The veteran's hemorrhoids are productive of frequent 
bleeding and have necessitated surgery.

5.  While the veteran's folliculitis barbae has resulted in 
some pitting and vitiliginous changes to the face, this skin 
disorder is not productive of active exfoliation, exudation, 
or itching.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a right knee disorder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 
4.40, 4.45, 4.71a, Diagnostic Code 5024 (1999).

2.  The criteria for an initial 20 percent evaluation for a 
cervical spine disorder have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).

3.  The criteria for an initial 10 percent evaluation for 
hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.114, Diagnostic Code 7336 (1999).

4.  The criteria for an initial compensable evaluation for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.20, 4.27, 
4.118, Diagnostic Code 7806 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that the veteran's 
claims for higher evaluations are plausible and capable of 
substantiation and are therefore well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  A claim that a 
service-connected condition has become more severe is well 
grounded when the claimant asserts that a higher rating is 
justified due to an increase in severity.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that all relevant facts have been properly developed and that 
no further assistance to the veteran is required in order to 
comply with the VA's duty to assist him in developing the 
facts pertinent to his claims under 38 U.S.C.A. § 5107(a) 
(West 1991).  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (1999).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  But see generally Fenderson v. West. 12 
Vet. App 119 (1999) (concerning the application of "staged" 
ratings in certain cases in which a claim for a higher 
evaluation stems from an initial grant for service connection 
for the disability at issue).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

II.  Right knee disorder

In a January 1998 rating decision, the RO granted service 
connection for patellofemoral syndrome and chondromalacia of 
the right knee, with a noncompensable (zero percent) 
evaluation assigned as of August 1995.  The RO based this 
evaluation on evidence of knee pain during service and the 
results of a November 1997 VA examination.  The veteran did 
not appeal this initial determination but did appeal a 
subsequent October 1999 rating decision.

A May 1999 VA examination revealed right knee range of motion 
from zero to 140 degrees, with minimal crepitus and no 
instability.  VA x-rays of the right knee from May 1999 
revealed unremarkable mineralization and alignment, without a 
fracture or osseous lesions.  There were no meniscal 
calcifications or free joint bodies evident.  The examination 
was described as stable.

In December 1999, the veteran underwent a VA examination, 
during which he complained of pain, popping, and fatigability 
of the right knee.  Upon examination, a moderate limp on the 
right was noted.  There was no tenderness to palpation.  
Cruciate and collateral ligaments were stable, and McMurray's 
test on internal and external torsion was negative.  There 
was no evidence of effusion or crepitation on active motion.  
Range of motion testing revealed extension to zero degrees 
and flexion to 125 degrees, with complaints of pain on 
"terminal flexion."  The examiner diagnosed right knee 
strain, with residuals, and opined that functional impairment 
was mild but could not be stated in terms of degrees of 
additional loss due to "the subjective nature of the 
factors."  Following this examination, in a February 2000 
rating decision, the RO increased the evaluation for the 
veteran's right knee disorder to 10 percent, effective from 
June 1998 (the date of the veteran's current claim) in view 
of the noted evidence of painful motion.  This evaluation has 
since remained in effect and is at issue in this case.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

The RO has evaluated the veteran's right knee disorder at the 
10 percent rate by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024 (1999).  See 38 C.F.R. §§ 4.20, 4.27 
(1999).  Under this section, tenosynovitis is to be rated on 
the basis of limitation of motion of the affected part as 
degenerative arthritis, except in cases of gout.

In this case, the Board has reviewed the recent medical 
evidence of record and observes that the main symptom of the 
veteran's right knee disorder is pain with flexion.  However, 
as indicated above, this symptom was considered by the RO in 
assigning the current 10 percent evaluation.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999); see also DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1996).  Moreover, there is no evidence of 
ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between zero and 10 degrees (the 
criteria for a 30 percent evaluation under Diagnostic Code 
5256); moderate recurrent subluxation or lateral instability 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5257); dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint 
(the criteria for a 20 percent evaluation under Diagnostic 
Code 5258); flexion limited to 30 degrees (the criteria for a 
20 percent evaluation under Diagnostic Code 5260); or 
extension limited to 15 degrees (the criteria for a 20 
percent evaluation under Diagnostic Code 5261).  There is 
also no evidence showing that the veteran suffers from 
arthritis or instability of the right knee; as such, separate 
evaluations for those disorders are not warranted.  See 
VAOPGCPREC 23-97 (July 1, 1997).

Overall, the Board finds no basis for an evaluation in excess 
of 10 percent for the veteran's service-connected right knee 
disorder.  As such, the preponderance of the evidence is 
against his claim for that benefit.  In reaching this 
conclusion, the Board acknowledges that, under 38 U.S.C.A. 
§ 5107(b) (West 1991), all doubt is to be resolved in the 
claimant's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's present claim, that 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III.  Cervical spine disorder

In the appealed March 1996 rating decision, the RO granted 
service connection for a cervical spine disorder and assigned 
a 10 percent evaluation, effective from August 1995.  The RO 
based this grant on in-service evidence of degenerative disc 
disease of the cervical spine and the results of a January 
1996 VA orthopedic examination.  This examination revealed 
forward flexion to 30 degrees, backward extension to 25 
degrees, bilateral lateral flexion to 25 degrees, and 
bilateral rotation to 30 degrees.  The veteran complained of 
pain during this testing.  No particularly severe spasm was 
shown upon examination.  X-rays showed slight narrowing of 
the C5-C6 intervertebral disc space.  The pertinent diagnosis 
was cervical pain, with probable degenerative disc disease.  

In July 1996, the veteran underwent a magnetic resonance 
imaging study (MRI) of the cervical spine at MRI of Eastern 
Carolina in Greenville, North Carolina.  The MRI revealed 
posterior disc protrusion at C5-C6, which narrowed the 
lateral recesses and appeared to create a moderate to 
moderately severe neural foraminal stenosis at worse, with 
possibly left C6 nerve root sleeve distortion; and, at C7, a 
minimal left paracentral and lateral disk protrusion that did 
not appear to significantly affect adjacent structures.  

During his March 1997 VA spine examination, the veteran 
reported constant neck pain that was worse especially when 
rotating to the left side.  The examination revealed no 
abnormal posture of the cervical spine, with flexion to 30 
degrees, extension to 35 degrees, right lateral bending to 30 
degrees, left lateral bending to 35 degrees, right rotation 
to 30 degrees, and left rotation to 45 degrees.  The 
diagnosis was chronic cervical neck pain secondary to a C5-C6 
cervical disc, with a secondary diagnosis of left brachial 
neuritis secondary to a C5-C6 cervical disc rupture.  

The RO has evaluated the veteran's cervical spine disorder at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (1999).  Under this section, a 10 percent evaluation is 
warranted for mild intervertebral disc syndrome.  A 20 
percent evaluation is in order for moderate intervertebral 
disc syndrome, with recurring attacks.  A 40 percent 
evaluation is warranted for severe intervertebral disc 
syndrome, with recurring attacks and little intermittent 
relief.

In this case, the Board observes that the veteran's 
limitation of motion of the cervical spine, in and of itself, 
is not more than mild in degree.  In particular, flexion has 
been shown to be normal, although some limitation of lateral 
flexion and rotation has been shown.  However, during his 
January 1996 VA orthopedic examination, the veteran 
complained of pain with motion of the cervical spine.  Such 
painful motion must be considered in determining whether an 
increased evaluation is in order in cases of intervertebral 
disc syndrome.  See VAOPGCPREC 36-97 (Dec. 12, 1997); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996); 38 
C.F.R. §§ 4.40, 4.45 (1999).  In view of the combination of 
mild limitation of motion of the cervical spine and the pain 
shown upon range of motion testing, the Board finds that an 
increased evaluation, of 20 percent, is in order.

However, the Board would point out that there is no medical 
evidence of record suggesting that the symptoms of the 
veteran's cervical spine disorder, either individually or 
collectively, are severe in degree; as such, there is no 
basis for a 40 percent evaluation under Diagnostic Code 5293.  
There is also no evidence of a vertebral fracture without 
cord involvement, but with abnormal mobility requiring a neck 
brace (jury mast) (the criteria for a 60 percent evaluation 
under Diagnostic Code 5285); ankylosis of the cervical spine 
at a favorable angle (the criteria for a 30 percent 
evaluation under Diagnostic Code 5287); or severe limitation 
of motion of the cervical spine (the criteria for a 30 
percent evaluation under Diagnostic Code 5290).  Rather, the 
evidence supports a 20 percent evaluation, and not more, for 
the veteran's service-connected cervical spine disorder.  

IV.  Hemorrhoids

In the appealed March 1996 rating decision, the RO granted 
service connection for hemorrhoids and assigned a 
noncompensable evaluation, effective from August 1995.  The 
RO based this grant on evidence of treatment and surgery for 
hemorrhoids in service and the results of a December 1995 VA 
general medical examination.  This examination revealed some 
hemorrhoidal tags, but there was no evidence of "true 
hemorrhoids" at the present time.  The diagnosis was status 
post hemorrhoidectomy, without residual.  

During his March 1997 VA general medical examination, the 
veteran described chronic hemorrhoids, with bleeding during 
the past two nights.  The impression was chronic bleeding 
hemorrhoids, characterized by a patulous anal sphincter and 
multiple external prolapsed hemorrhoids.

In June 1998, the veteran was seen at a VA facility with 
complaints of hemorrhoidal bleeding over the last six months, 
with no help from suppositories.  A July 1998 VA examination 
report indicates that the veteran described bleeding, with 
small amounts of blood staining his shorts.  On inspection, 
there was a "rosette" of hemorrhoidal tags and small 
hemorrhoids all about the anus, although none were thrombosed 
or bleeding during the examination.  However, the examiner 
noted that the presence of these hemorrhoids was "compatible 
with the history given by the veteran."  In August 1998, the 
veteran underwent hemorrhoid banding, an outpatient surgical 
procedure, at a VA facility.  A subsequent VA treatment 
record, from September 1998, indicates that the veteran's 
hemorrhoids were doing well.

The RO has evaluated the veteran's hemorrhoids at the 
noncompensable rate under 38 C.F.R. § 4.114, Diagnostic Code 
7336 (1999).  Under this section, a noncompensable evaluation 
is warranted in cases of mild or moderate hemorrhoids.  A 10 
percent evaluation is in order in cases of large or 
thrombotic, and irreducible, hemorrhoids, with excessive 
redundant tissue and evidencing frequent recurrences.  A 20 
percent evaluation is warranted in cases of persistent 
bleeding with secondary anemia, or with fissures.  

In this case, the Board observes that the veteran's 
hemorrhoids have not been specifically described as large or 
thrombotic.  However, the symptoms of his hemorrhoids, 
particularly bleeding, have occurred on a sufficiently 
frequent basis to warrant outpatient hemorrhoid surgery.  At 
the same time, this bleeding, while frequent, has not been 
shown to be "persistent," and the veteran's examiners have 
not noted secondary anemia or fissures.  In short, after 
resolving all doubt in the veteran's favor, the Board 
concludes the criteria for an initial evaluation of 10 
percent for his hemorrhoids have been met.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  However, the criteria for an even 
higher evaluation of 20 percent have not been met.  As such, 
a 10 percent evaluation, and not more, is granted for the 
veteran's hemorrhoids.

V.  Pseudofolliculitis barbae

In the appealed March 1996 rating decision, the RO granted 
service connection for pseudofolliculitis barbae and assigned 
a noncompensable evaluation, effective from August 1995.  The 
RO based this grant on evidence of a facial rash in service 
and the results of a December 1995 VA general medical 
examination.  In the report of this examination, the examiner 
noted that the veteran had suffered from pseudofolliculitis 
and eczema previously, but this was not shown upon 
examination.  

The report of the veteran's March 1997 VA general medical 
examination contains a notation of "pitting and vitiliginous 
changes" on the face in the beard area, but the examiner 
indicated that the veteran's skin problem was "under good 
control."  An impression of residual pseudofolliculitis 
barbae was rendered.  

The RO has evaluated the veteran's pseudofolliculitis barbae 
at the noncompensable rate by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (1999).  See 38 C.F.R. §§ 4.20, 
4.27 (1999).  Under this section, a noncompensable evaluation 
is warranted for eczema with slight, if any, exfoliation, 
exudation, or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation is warranted for eczema with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  

In this case, the Board observes that the veteran's March 
1997 VA examination revealed some pitting and vitiliginous 
changes of the face.  The Board concedes that this is an 
exposed area.  However, there is no evidence whatsoever of 
any active exfoliation, exudation, or itching of the face.  
Additionally, both of the veteran's examiners opined that his 
pseudofolliculitis barbae was under good control.  In the 
absence of any evidence of active exfoliation, exudation, or 
itching, the Board finds that there is no basis for a 
compensable evaluation for the veteran's pseudofolliculitis 
barbae.  As such, the preponderance of the evidence is 
against his claim for this benefit.  Again, since the 
preponderance of the evidence is against the veteran's claim, 
the doctrine of reasonable doubt, under 38 U.S.C.A. § 5107(a) 
(West 1991), does not apply in this case.  

VI.  Conclusion

In regard to the claims concerning a cervical spine disorder, 
hemorrhoids, and folliculitis barbae, the Board finds that 
the evidence does not raise the question of whether higher 
evaluations were warranted for any periods of time following 
the initial grants of service connection so as to warrant 
"staged" ratings due to a significant change in the level 
of disability.  Rather, the symptomatology reported during 
the pendency of this appeal has remained essentially 
consistent, with the highest degrees of severity at all times 
fully contemplated by the assigned evaluations.  Moreover, 
the veteran has not alleged, and the record does not 
demonstrate, that any recent findings were used in any way to 
deprive him of higher ratings when he was originally 
evaluated by the VA.  See Fenderson v. West, supra.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As indicated above, the outpatient 
surgery that the veteran underwent for his hemorrhoids has 
been considered by the Board in increasing the assigned 
evaluation for this disorder to 10 percent.  As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(1999).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim of entitlement to an increased evaluation for a 
right knee disorder, currently evaluated as 10 percent 
disabling, is denied.

Entitlement to an initial evaluation of 20 percent for a 
cervical spine disorder is granted, subject to the laws and 
regulations governing the payment of monetary benefits. 

Entitlement to an initial evaluation of 10 percent for 
hemorrhoids is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to an initial compensable evaluation 
for pseudofolliculitis barbae is denied.


REMAND

In reviewing the claims file, the Board observes that the 
veteran has been treated on numerous occasions for eye 
symptomatology.  However, to date, the veteran's outpatient 
eye treatment records have not been reviewed and interpreted 
by an examiner.  As they currently stand, these records are 
unclear to the Board in terms of their significance, and they 
require the interpretation of an ophthalmologic specialist.  
The Board also observes that the veteran's most recent VA eye 
examination, from July 1998, does not contain any visual 
field testing findings.  See 38 C.F.R. § 4.84a, Diagnostic 
Code 6013 (1999).  A further examination to address these 
matters is warranted before the Board decides the veteran's 
claim for a higher initial evaluation for glaucoma.

Moreover, in an April 2000 statement, the veteran noted that 
he sought increased evaluations for his service-connected 
left knee and right fifth finger disorders, and the Board 
observes that the RO granted a 10 percent evaluation for a 
left knee disorder in an October 1999 rating decision and 
continued a compensable evaluation for a right fifth finger 
disorder in a February 2000 rating decision.  The Board 
interprets the April 2000 statement as a timely Notice of 
Disagreement with the assigned evaluations for these 
disorders, but the RO has not responded with a Statement of 
the Case to date.  Under Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999), a remand is in order so that a Statement of 
the Case addressing the noted claims can be issued.  

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a VA ophthalmologic examination to 
determine the nature and extent of his 
current glaucoma.  The veteran's claims 
file should be made available to the 
examiner prior to the examination, and 
the examiner is requested to review the 
entire claims file in conjunction with 
the examination.  All tests and studies 
deemed necessary should be performed, 
including visual acuity and field vision 
testing, and the examiner should describe 
the results of such testing in detail.  
The examiner should also review the 
veteran's outpatient eye treatment 
records, interpret the findings contained 
in those records, and discuss the 
significance of those specific records in 
the context of the current examination 
findings.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.

2.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent for glaucoma.  If 
the determination remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.  This 
Supplemental Statement of the Case should 
also address the issues of entitlement to 
increased evaluations for a left knee 
disorder and a right fifth finger 
disorder, and the veteran should be fully 
informed of his rights and 
responsibilities in completing an appeal 
regarding those two issues.  The veteran 
should be permitted a reasonable period 
of time in which to respond before the 
case is returned to the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
of this case.  The veteran has the right to submit additional 
evidence and argument on this matter.  See generally 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  However, no 
action is required of the veteran until he is so notified by 
the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 



